SMITH, P. J.
As R. S. 4212-2 (Gen. Code 5838) now reads, it is not necessary that the petition in this case should have stated that the dog owned and harbored by plaintiff in error was vicious and that this viciousness was known to the owner.
We see no error in the admission of evidence as to the character of the dog, whether or not he was or was not a vicious animal, nor in the charge of the court upon the question of damages. Under the facts as disclosed by the record we think the special charges and general charge correctly state the law in the case.
The verdict for $366 is not excessive.
The alleged misconduct of counsel for defendant in error in his address to the jury can not be considered by this court *212under the ease of State v. Young, 77 Ohio St. 529 [83 N. E. Rep. 898], where it is held, that “remarks of counsel in addressing a jury, to be the predicate of a 'proceeding in error on the ground of misconduct, must be brought into the record of the trial by the certificate of the trial judge, as are other matters occurring u$on the trial and in his presence. They can not be introduced by affidavit.”
As there are no errors in the record the judgment is affirmed.
Swing and Jones, JJ., concur.